Citation Nr: 0800693	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for an abdominal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1984 until 
February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran in the development of her claims.  
Specifically, a March 2003 VA outpatient treatment note 
indicates that the veteran is receiving disability benefits 
from the Social Security Administration (SSA) since 1998.  

Indeed, the duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet.App. 473 (1994); see 
also Martin v. Brown, 4 Vet.App. 136, 140 (1993) (in deciding 
a claim for an increased rating, the SSA's decision is 
'pertinent' to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet.App. 363, 370 (1992)). 

Based on the foregoing, the Board must attempt to obtain all 
records pertaining to the SSA decision, as such records may 
be relevant to the claims for VA benefits. See Collier v. 
Derwinski, 1 Vet.App. 413 (1991).



Accordingly, the case is REMANDED for the following action:


1.  Contact the Social Security 
Administration and request copies of any 
disability determination and associated 
medical evidence pertaining to the 
veteran.  Any negative research response, 
or failure to respond, should be 
indicated in the claims file.  


2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



